Title: To Thomas Jefferson from Anne Cary Randolph Bankhead, 26 November 1808
From: Bankhead, Anne Cary Randolph
To: Jefferson, Thomas


                  
                     Port Royal November 26 1808
                     
                  
                  I should have answered My Dear Grand Papas letter by the Last post but Mr. Bankhead wrote & as I have seldom time we agreed never to write to gether that you might hear from us often—on coming from Edgehill I left all the flowers in Ellens care, however I shall be with you early enough in march to assist about the border, which the old French Gentlemans present if you mean to plant them there, with the wild & bulbous rooted ones we have already, will compleatly fill. although no longer under Mama’s eye I do not altogether neglect my lessons but make it a point to spend every morning in my room reading French, History & in doing sums, that at least I may not Lose what has cost her so much pains & anxiety to teach me the former I read with more ease than ever Arethmetic I have so little occasion for, that without that precaution I should entirely forget it—The Histories that I brought with me are, an abridgment of the Roman history (merely to refresh my memory) Middletons Cicero Thomsons Caesars & Tacitus. I shall be as industrious as the dissipation of the place will permit me, our evenings are spent in sewing while one of the family reads a play to us—they are all very kind & Friendly to me, indeed I am as happy as I can be seperated from all my relations adieu My Dear Grand Papa I long for the time to come when we shall meet again untill then believe me to be your most affectionate Grand Daughter
                  
                     A C B
                  
                  
                     I inclose you some Acasia flowers which Mr Lomax sent me from the tree that you gave him I think he says in 76
                  
               